      Case 3:18-cr-00201-HTW-LRA Document 12 Filed 11/28/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                                            FOR THE
                           SOUTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA
VS.                                                          CASE NO.: 3:18CR201-HTW-LRA
FRANK SADDLER                                                                     DEFENDANT
                          NOTICE OF INTENT TO PLEA GUILTY
       COMES NOW, Defendant, Frank Saddler, by and through his Attorney and files this his

Notice, pursuant to Fed. R. Crim. P. 11(a)(1), to plead guilty to the offense charged in a Criminal

Information charging Defendant with Extortion under Color of Official Right in violation of 18

U.S.C. §1951(a).

       Defendant would further show unto the Court that Defendant and the Government have

entered into a Plea Agreement, and Plea Supplement Agreement condition, in part, on Defendant

pleading guilty to the criminal charge set forth in the agreement and referenced in this notice.

       Respectfully submitted this the 28th day of November, 2018.

                                                      FRANK SADDLER, DEFFENDANT

                                              BY:     /s/ Edward Blackmon, Jr.
                                                      Edward Blackmon, Jr., MSB #33543
      Case 3:18-cr-00201-HTW-LRA Document 12 Filed 11/28/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I, Edward Blackmon, Jr., attorney for Defendant, do hereby certify that I have this day

filed a true and correct copy of the above and foregoing: Notice of Intent to Plead Guilty, which

sent notification to the following counsel of record:

                                        Dave Fulcher, Esq.
                                 Assistant United States Attorney
                                 Southern District of Mississippi
                                501 East Court Street, Suite 4.430
                                       Jackson, MS 39201


       So certified this the 28th day of November, 2018.
                                                        /s/ Edward Blackmon, Jr.
                                                        Edward Blackmon, Jr., MSB #33543
